STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    July 30, 2015
               Plaintiff-Appellee,

v                                                                   No. 321486
                                                                    Wayne Circuit Court
TERRANCE LAVELLE HUTCHINSON,                                        LC No. 14-000134-FC

               Defendant-Appellant.


Before: WILDER, P.J., and SHAPIRO and RONAYNE KRAUSE, JJ.

PER CURIAM.

        Defendant appeals as of right his jury trial convictions of assault with intent to do great
bodily harm less than murder, MCL 750.84, and possession of a firearm during the commission
of a felony (felony-firearm), MCL 750.227b. The trial court sentenced defendant to 18 to 120
months’ imprisonment for the assault with intent to do great bodily harm conviction, and 24
months’ imprisonment for the felony-firearm conviction. We affirm.

     Defendant first argues that the trial court erred when it scored offense variable 9 (OV 9),
MCL 777.39(1)(c), at 10 points for two to nine victims. We disagree.

        The trial court’s factual determinations at sentencing are reviewed for clear error, and
must be supported by a preponderance of the evidence. People v Hardy, 494 Mich. 430, 438; 835
NW2d 340 (2013). Whether the facts, as found, are adequate to satisfy the scoring conditions
prescribed by statute is a question of statutory interpretation, which this Court reviews de novo.
People v Petit, 466 Mich. 624, 627; 648 NW2d 193 (2002).

        Offense variable 9 relates to the number of victims, and is to be assessed at 10 points
when “[t]here were 2 to 9 victims who were placed in danger of physical injury or death.” MCL
777.39(1)(c). Each person placed in danger of injury or death during the commission of the
sentencing offense should be counted as a “victim.” People v Gullett, 277 Mich. App. 214, 216,
217; 744 NW2d 200 (2007). “A person may be a victim under OV 9 even if he or she did not
suffer actual harm; a close proximity to a physically threatening situation may suffice to count
the person as a victim.” People v Gratsch, 299 Mich. App. 604, 624; 831 NW2d 462 (2013),
vacated in part on other grounds by 495 Mich. 876 (2013).

        Testimony presented at trial established that defendant took part in a shooting only 5 to
15 feet away from the home of Regina Bowden. At the time of the shooting, there were at least

                                                -1-
two people, Bowden and Robert Beaty, standing on the porch, and another person, Bowden’s
son, inside the home. Defendant argues that the number of individuals located on the porch was
contested, and that whether they were on the porch or inside the home, they were not placed in
danger of physical injury because no shots were fired in the home’s direction. Defendant fired
four shots in a residential area, only two of which connected with the victim, John Hutchinson.1
The fact that the other two bullets may not have been fired in the direction of the home is
irrelevant when all that is required is “a close proximity to a threatening situation” Id. at 624.
Indeed, this Court has found that shots fired in a residential neighborhood are enough to raise the
scoring of OV 9 to 10 points when “at least one resident [is] present in the area,” even when no
other residents are in close proximity to the defendant when the shooting occurs. People v
Bowling, 299 Mich. App. 552, 562-563; 830 NW2d 800 (2013). Whether or not the other
individuals are potential targets or not is not taken into account. The fact that the shooting was
in a residential area, and there were others in close proximity seems to satisfy the requirement for
OV 9.

       The trial court was in a position to consider all of the evidence presented at trial, and
properly found that Beaty, Bowden, and Bowden’s son were each placed in sufficient danger of
death or serious injury to qualify as “victims” for purposes of scoring OV 9.

        Defendant also argues that Bowden should not have been considered for purposes of OV
9 because, while defendant was also charged with assault with intent to do great bodily harm as
to Bowden, the jury acquitted him on that charge. According to defendant, if the jury did not
find that Bowden was the victim of an assault, the trial court could not find that she was a
“victim” under OV 9. This argument lacks merit. A trial court is expressly permitted to consider
all of the evidence presented at trial during sentencing, including facts underlying an acquittal,
People v Parr, 197 Mich. App. 41, 46; 494 NW2d 768 (1992), and defendant’s acquittal on the
assault charge does not preclude consideration of Bowden’s close proximity to defendant during
his commission of the sentencing offenses. While the jury may only convict when the elements
of a crime are proven beyond a reasonable doubt, the trial court, at sentencing, need only find
that an individual was placed in danger of injury or death by a preponderance of the evidence for
purposes of scoring OV 9. People v Osantowski, 481 Mich. 103, 111; 748 NW2d 799 (2008).
Even if the trial court’s consideration of Bowden as a victim had been precluded, the close
proximity of Beaty and Bowden’s son to the shooting established that there were two to nine
“victims” under OV 9, and the offense variable was properly assessed at 10 points.

       Defendant also argues that the jury verdicts were against the great weight of the evidence
because there was sufficient evidence presented at trial to establish that defendant acted in self-
defense. Again, we disagree.

        First, we note that defendant did not properly preserve the issue of whether the jury
verdict was against the great weight of the evidence because he failed to bring a timely motion
for a new trial with the lower court. People v Norman, 184 Mich. App. 255, 257; 457 NW2d 136


1
  Though defendant Terrance Hutchinson, and victim John Hutchinson, share a last name, the
record does not disclose a familial relationship between the two individuals.


                                                -2-
(1990). When the issue is not properly preserved, this Court reviews challenges based on the
great weight of the evidence for plain error affecting the defendant’s substantial rights. People v
Lopez, 305 Mich. App. 686, 695; 854 NW2d 205 (2014).

       A verdict is against the great weight of the evidence when the evidence presented
preponderates so heavily against the verdict that it would be a miscarriage of justice to let the
verdict stand. People v McCray, 245 Mich. App. 631, 637; 630 NW2d 633 (2001). When
reviewing a claim that the verdict is against the great weight of the evidence, this Court must
review the entire body of proofs. People v Herbert, 444 Mich. 466, 475; 511 NW2d 654 (1993).
The issue of credibility of the witnesses is implicit in determining a great weight of the evidence
question, and the existence of conflicting testimony is an insufficient basis to grant a new trial.
People v Lemmon, 456 Mich. 625, 642-647; 576 NW2d 129 (1998). Rather, that remedy is
reserved for cases where the testimony is contradicted by indisputable physical facts or law or is
otherwise so patently incredible or inherently implausible that it could not be believed by a
reasonable trier of fact. Id.

       The elements of assault with intent to do great bodily harm less than murder are (1) an
attempt or threat with force or violence to do corporal harm to another, and (2) an intent to do
great bodily harm less than murder. People v Stevens, 306 Mich. App. 620, 628; 858 NW2d 98
(2014). For a conviction of felony-firearm, the prosecution must show that defendant carried or
possessed a firearm during the commission of a felony or the attempt to commit a felony. People
v Akins, 259 Mich. App. 545, 554; 675 NW2d 863 (2003).

        Defendant argues that the convictions were against the great weight of the evidence
because the prosecutor failed to rebut his claim of self-defense beyond a reasonable doubt. A
defendant may act in lawful self-defense if he “honestly and reasonably believes his life is in
imminent danger or that there is a threat of serious bodily harm and that it is necessary to
exercise deadly force to prevent such harm to himself.” People v Dupree, 486 Mich. 693, 707;
788 NW2d 399 (2010). Once the defendant claims that he acted in self-defense, the burden
shifts to the prosecutor to disprove self-defense beyond a reasonable doubt. People v Fortson,
202 Mich. App. 13, 20; 507 NW2d 763 (1993).

       Considering all of the evidence presented at trial, the jury’s conclusion that the
prosecution had proven the elements of assault with intent to do great bodily harm and disproven
defendant’s claim of self-defense beyond a reasonable doubt was not against the great weight of
the evidence. Defendant testified that he was afraid of Hutchinson because Hutchinson
approached defendant with a raised beer bottle, and defendant had previously witnessed
Hutchinson beat other individuals with a beer bottle. Additionally, defendant claimed that
Hutchinson called him and threatened him earlier that day. Defendant was wheelchair-bound
and had lost the use of his left arm, and could not have defended himself without a firearm.
Hutchinson testified that, while he had called defendant earlier on the day of the shooting, he had
not made any threatening remarks. Hutchinson claimed that he was not carrying a beer bottle, or
anything at all, when he approached defendant, and that defendant shot him after he had made
some derogatory remarks regarding defendant. The shooting occurred just outside Bowden’s
home, where Hutchinson had been when he made the earlier phone call to defendant. Both
Hutchinson and defendant testified that defendant came on his own volition to Bowden’s home,
seeking out Hutchinson and even yelling down the road as he approached. Defendant’s act of

                                                -3-
voluntarily seeking out Hutchinson, despite earlier threats and defendant’s knowledge of
Hutchinson’s previous aggressive behavior, indicates not only that he may have been the initial
aggressor, but also that any claimed fear of imminent harm was not honest or reasonable.

        The jurors were read the self-defense instruction at trial and are presumed to have
properly considered that defense during deliberations, People v Abraham, 256 Mich. App. 265,
278-279; 662 NW2d 836 (2003), and the jury is “free to believe or disbelieve, in whole or in
part, any of the evidence presented,” People v Perry, 460 Mich. 55, 63; 594 NW2d 477 (1999).
None of the witnesses’ testimony was “patently incredible” or “inherently implausible.”
Lemmon, 456 Mich. at 643-644. The jury simply found Hutchinson’s account more credible than
defendant’s. Defendant’s convictions were not against the great weight of the evidence.

       Affirmed.

                                                          /s/ Kurtis T. Wilder
                                                          /s/ Douglas B. Shapiro
                                                          /s/ Amy Ronayne Krause




                                              -4-